Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claim 8, in lines 9-10, recites “said control circuit, said a power cord.” The word “said” before “power cord” should be deleted. Claim 9 recites the same. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkfritz (US Pat. 2329937) in view of Tran (US 2016/0088974 A1) and Dotan et al. (US 6199473 B1, hereinafter “Dotan”).
Regarding claim 1, Orkfritz discloses a roasting assembly [“for roasting a plurality of cobs of corn in a timely manner” constitutes the intended use, not given further patentable weight], said assembly comprising: 
a toaster oven [Fig. 1] having a plurality of wells [“tubular broiling compartments 12”] extending into a top side [see Annotated Fig. 1 below] of said toaster oven wherein each of said wells is configured to insertably receive a food item [Page 1 Col. 1 lines1-17] 

    PNG
    media_image1.png
    409
    856
    media_image1.png
    Greyscale

a plurality of heating cages [comprising “supports” 26 and “filaments” 28, see Fig. 2], each of said heating cages being positioned within a respective one of said wells [Figs. 1-2] wherein each of said heating cages is configured to surround the food that is positioned in each of said wells [Figs. 12 and Page 1 Col. 1 lines 32-37: “all side portions of the sausages are subjected to the direct broiling action of the intense heat of such tubularly arranged filament portions which practically surround the tubular grill compartments.”], each of said heating cages producing heat when said heating cages are turned on [Page 2 Col. 2 lines 15-18] wherein each of said heating cages is configured to cook the food item [Col. 1 lines 32-37]; and 
a control unit [“clock-controlled operator” 54] being coupled to said toaster oven. 
Regarding the toaster oven wells being configured to insertably receive corn on the cob, specifically, Orkfritz is silent. However, Tran teaches, in a roasting assembly [Fig. 1], the wells [14] are configured to insertably receive corn on the cob [“two slots 14 for accommodating one ear of corn each for roasting,” Par. 0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Orkfritz, wherein the wells are configured to receive frankfurters, by shaping the wells to receive corn as taught by Tran, because this amounts to a simple substitution of one well-shape known in the art for another, allowing the device of Orkfritz to be used to roast corn instead of or in addition to frankfurters.
Regarding the control unit being in communication with each heating cage and adjustable between a low, medium, and high intensity, Orkfritz is silent. However, Dotan teaches, in a roasting assembly [Fig. 1], a control unit [“control panel” 40, including “power selector button” 42 and timer section 41], said control unit being in communication with each of said heating elements [R1, R2, and R3, Figs. 1-2] for controlling operational parameters of said heating elements, said control unit being adjustable between a low intensity [“lower power,” Col. 5 lines 42-43], a medium intensity [“medium power,” lines 42-45] and a high intensity [“high power,” Col. 5 lines 42-47] for adjusting the operational temperature of said heating cages between a corresponding low intensity, medium intensity or high intensity [the button controls “the degree of heat to be applied to the food articles,” Col. 5 lines 38-41].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Orkfritz by configuring the control unit to be replaced by a control panel as taught by Dotan, because this allows the user to control the degree of heat applied to the food articles [Dotan Col. 5 lines 38-41].
Regarding claim 2, Orkfritz discloses each of said heating cages is continuously arcuate about a center point of said heating cages [Fig. 1] such that each of said heating cages has a cylindrical shape [Figs. 1-2 show each heating cage having a cylindrical shape, specifically a cylinder with an oval cross-section], each of said heating cages being comprised of an electrically resistive material [“filament” 28 which is “heat producing”, Page 1 Col. 1 line 26] such that each of said heating cages produces heat when said heating cages are turned on, each of said heating cages being vertically elongated [Fig. 1] such that each of said heating cages extends along a full height of said respective well [Fig. 2 shows element 26 extending along a full height of each respective well. Implied but not pictures is filament 28 extending the full height to surround the grill compartment as in Page 1 Col. 1 lines 36-37] wherein each of said heating cages is configured to cook the full length and the full circumference of the corn on the cobs [“laterally spaced opposite portions of the laterally extending filament are brought inwardly toward one another to form tubular oval-like adjacent broiling compartments so that practically all side portiorns of the sausages are subjected to the direct broiling action of the intense heat of such tubularly arranged filament portions which practically surround the "tubular grill compartment,” Page 1 Col. 1 lines 32-37].  
Regarding claim 4, Dotan further teaches said control unit comprises a control circuit [Col. 5 lines 38-47 discloses how the control panel allows electrical power to be delivered to resistive heaters; note that the delivery of electrical power to a plurality of electrical elements means that the control unit comprises a circuit] being coupled to said toaster oven, said control circuit receiving a low input, a medium input and a high input [receiving low, medium, and high power requests from power selector button 42. Col. 5 lines 38-47].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Orkfritz by configuring the control unit to be replaced by a control panel with a control circuit receiving a low, medium, and high input as taught by Dotan, because this allows the user to control the degree of heat applied to the food articles [Dotan Col. 5 lines 38-41].
Regarding claim 5, Dotan further teaches said control unit comprises a plurality of conductors [because the control unit delivers electrical power to the resistive heaters, an electrical conductor(s), must necessarily be present that is connected to each respective heater Ra-R3], each of said conductors being electrically coupled between said control circuit and a respective one of said heating cages [as defined above], each of said heating cages being actuated to said low intensity when said control circuit receives said low input, each of said heating cages being actuated to said medium intensity when said control circuit receives said medium input, each of said heating cages being actuated to said high intensity when said control circuit receives said high input [Col. 5 lines 38-47: “energize the three heaters…with Low Power…Medium power…[or] High power”].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Orkfritz by configuring the control unit to be replaced by a control panel with a control circuit having a plurality of conductors coupled between the control circuit and a respective one of said heating cages, each of said heating cages being activated to low, medium, or high intensity when such input is received, as taught by Dotan, because this allows the user to control the degree of heat applied to the food articles [Dotan Col. 5 lines 38-41].
Regarding claim 6, Orkfritz as modified by Dotan, who teaches the control unit above, teaches the control unit including a button coupled to a front side of said toaster oven [Fig. 1] and electrically coupled to said control circuit [as set forth in claim 4 above], said control circuit receiving said low, medium, or high input depending on the movement of the button [Col. 5 lines 38-47], but teaches a button, not a knob. However, Tran discloses a control unit includes a control knob  [knob 21] being rotatably coupled to a front side of said toaster oven [Fig. 1], said control knob being electrically coupled to a control circuit [Par. 0015], said control circuit receiving said low input when said control knob is positioned in a low position, said control circuit receiving said medium input when said control knob is positioned in a medium position, said control circuit receiving said high input when said control knob is positioned in a high position [Par. 0015 describes how the knob 21 “controls the darkness of the roasting said food item.”] It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Orkfritz by replacing the button of Dotan by a knob as taught by Tran, because it amounts to a simple substitution of one type of control interface known in the art [a knob] for another [a button], with predictable results [allowing the user to select a variety of heating powers].  
Regarding claim 7, Dotan further teaches said control unit includes a power button [42] being movably [it is “depress[ed]”, Col. 5 line 41] coupled to said front said of said toaster oven [Fig. 1], said power button being electrically coupled to said control circuit for turning said control circuit on and off [Col. 5 lines 38-47, where one to three depressions turns the control circuit on].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Orkfritz by configuring the control unit to be replaced by a control panel with a control circuit including a power button movable coupled to a front of said toaster oven, as taught by Dotan, because this allows the user to control the degree of heat applied to the food articles [Dotan Col. 5 lines 38-41]. Furthermore, one of ordinary skill would reasonably be apprised of the benefits of attaching the power button to the front of the toaster of Orkfritz as claimed.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkfritz in view of Tran and Dotan, as applied to claim 1 above, and further in view of Kilbride (US Pat. 5990456).
Regarding claim 3, Orkfritz discloses said toaster oven has a front side and a first lateral side [See Annotated Fig. 1 below], 

    PNG
    media_image1.png
    409
    856
    media_image1.png
    Greyscale

said assembly includes a tray [19] being slidably integrated into said toaster oven, said tray being positioned beneath each of said wells [Fig. 2] wherein said tray is configured to capture crumbs and particles from the corn on the cob, said tray being removable from said toaster oven for dumping the crumbs and particles, said tray being slidable inwardly and outwardly from said first lateral side of said toaster oven [Page 1 Col. 2 lines 31-32: “a removable slidably mounted grease tray 19”],
but fails to teach said front side having a battery opening extending into an interior of said toaster oven. However, Kilbride teaches, in an electrically powered food heating device, a front side having a battery opening extending into the interior of the device [rechargeable battery 26 is inserted into “battery insertion slot” 42, Figs. 2-3]. The advantage of having a battery opening is that it allows a battery to be used to power the device, which allows it to be portable because it does not require an AC outlet to operate, so that it could be, for instance, placed on a dining table [Col. 1 lines 47-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Orkfritz by adding a battery opening extending into an interior of the toaster oven as taught by Kilbride in order to alow the device to be portable.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkfritz in view of Tran and Dotan, as applied to claim 4 above, in view of and further in view of Kilbride.
Regarding claim 8, Orkfritz discloses said toaster oven has a front side [Annotated Fig. 1 above] and having a power cord [attached at 30], and the modified Orkfritz teaches the power supply [in Orkfritz, AC] being electrically coupled to said control circuit [as taught by Dotan above],
but fails to teach said front side having a battery opening extending into an interior of said toaster oven, and said power supply comprising a rechargeable battery and power cord for charging the battery. 
However, Kilbride teaches, in an electrically powered food heating device, a front side having a battery opening extending into the interior of the device [rechargeable battery 26 is inserted into “battery insertion slot” 42, Figs. 2-3]. 
Kilbride teaches a control unit [comprising the buttons and switches on front in Fig. 1and the power supply as set forth below] including a power supply [as set forth below] being electrically coupled to a control circuit [Fig. 5] positioned in said heating device, said power supply comprising: 
a rechargeable battery [26, see Col. 4 line 51] . being positioned in said battery opening in said front side of said heating device [Figs. 2-3], said rechargeable battery being electrically coupled to a control circuit [Fig. 5], 
a power cord [24] being coupled to and extending away from said toaster oven, said power cord having a distal end, said distal end having a male plug [Fig. 2, the end on the right hand side being the distal end with the male plug] being electrically coupled thereto for engaging a power source comprising a female electrical outlet [a typical AC outlet], said power cord being electrically coupled to said rechargeable battery for charging said rechargeable battery, said power cord being in electrical communication with said control circuit [Fig. 5] (“for powering said control circuit while said rechargeable battery is charging” is the intended use of the device, of which the devoice of Kilbride is capable.)
The advantage of having a rechargeable battery, battery opening, and power cord is that it allows a battery to be used to power the device, which allows it to be portable because it does not require an AC outlet to operate, so that it could be, for instance, placed on a dining table [Col. 1 lines 47-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Orkfritz by adding a battery opening extending into an interior of the toaster oven as taught by Kilbride in order to allow the device to be portable.

    PNG
    media_image2.png
    311
    425
    media_image2.png
    Greyscale

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkfritz in view of Tran, Dotan, and Kilbride
Regarding claim 9, Orkfritz in view of Tran, Dotan, and Kilbride teaches the apparatus substantially as set forth with respect to all of claims 1-8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attias teaches a toaster for corn on the cob.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761